DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5, 9, 10, 12, 18, and 20 are objected to because of the following informalities:  
Regarding claim 2, “the distal end and the proximal end” in line 2 should be read as “the distal end and the proximal end of the bottom section.” 
Regarding claim 3, “the proximal end than at the distal end” in lines. 1-2 should be read as “the proximal end of the bottom section than at the distal end of the bottom section.”
Regarding claim 4, “the proximal end to the distal end” in line 2 should be read as “the proximal end to the distal end of the bottom section.” 
Regarding claim 5, “the length of the first upper arm portion” in line 2 should be read as “a length of the first upper arm portion.” 
Regarding claim 9, “the proximal end than at the distal end” in lines 1-2 should be read as “the proximal end of the top section than at the distal end of the top section.”  
Regarding claim 10, “the proximal end to the distal end” in line 2 should be read as “the proximal end to the distal end of the top section.” 
Regarding claim 12, “the length of the second upper arm portion” in line 2 should be read as “a length of the second upper arm portion.” 
Regarding claim 18, “to enable the application of traction” in lines 2-3 should be read as “to enable application of traction.”
Regarding claim 20, “to enable the application of traction in lines 23-24 should be read as “to enable application of traction.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “progressively” in claim 4 is a relative term which renders the claim indefinite. The term “progressively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “progressively tapers in width” in claim 4 as “tapers in width.”
The term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is give, the Examiner has defined “about 60 to about 120 degrees” in claim 7 as “60 to 120 degrees.”
The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is give, the Examiner has defined “about 75 to about 105 degrees” in claim 7 as “75 to 105 degrees.”
The term “progressively” in claim 10 is a relative term which renders the claim indefinite. The term “progressively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “progressively tapers in width” in claim 10 as “tapers in width.”
The term “about” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is give, the Examiner has defined “about 1.5 to about 2.5 times” and “about 1.75 to about 2.25 times” in claim 12 as “1.5 to 2.5 times” and “1.75 times to 2.25.”
The term “about” in claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is give, the Examiner has defined “about 60 to about 120 degrees” in claim 7 as “60 to 120 degrees.”
The term “about” in claim 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is give, the Examiner has defined “about 75 to about 105 degrees” in claim 7 as “75 to 105 degrees.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (referred to as “Sun”) (KR 101420532 B1).
Regarding claim 1, Sun discloses an arm support device (see Figs. 1-3), comprising: 
a bottom section (100, 300) (see Figs. 1-3; the splint has a first body 100 + third body 300 which make up the bottom section of the splint) that includes 
	a first upper arm portion that extends from a first elbow portion downward to a proximal end (see Annotated Fig. 3 of Sun; first body 100 + third body 300 includes a first upper arm portion, as the first upper arm portion covers the upper arm of a user, that extends from a first elbow portion downward to a proximal end, as labeled in Annotated Fig. 3 of Sun, also see Annotated Fig. 1 of Sun),
a first lower arm portion that connects to the first elbow portion and extends downward therefrom to a distal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; first body 100 + third body 300 includes a first lower arm portion, as it covers the lower arm of a user, that connects to the first elbow portion and extends downward therefrom to a distal end, as labeled in Annotated Fig. 3 of Sun), and
a first channel that extends along an inner surface of the bottom section (100, 300), the first channel being configured in size and shape for receiving and supporting an arm of the patient (see Annotated Fig. 3 of Sun; a first channel is labeled in Annotated Fig. 3 of Sun, and extends along an inner surface of first body 100 + third body 300, and a user’s arm is received on the inner surface of first body 100 + third body 300, see Fig. 1, thus the first channel is sized and shaped for receiving and supporting an arm of the patient); and 
a top section (200) (see Figs. 1-3; the splint has a second body 200 which is the top section, as it is disposed on top) that includes
	a second upper arm portion that extends from a second elbow portion downward to a proximal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; second body 200 includes a second upper arm portion, as this portion covers the upper arm of a patient, that extends from a second elbow portion downward to a proximal end, as labeled in Annotated Figs. 1 and 3 of Sun),
a second lower arm portion that connects to the second elbow portion and extends downward therefrom to a distal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; second body 200 also includes a second lower arm portion, as this portion covers the lower arm of a patient, and connects to the second elbow portion and extends downward therefrom to a distal end, as labeled in Annotated Figs. 1 and 3 of Sun), and 
a second channel that extends along an inner surface of the top section (200), the second channel being configured in size and shape to sit upon the arm of the patient opposite the bottom section (100, 300) such that the arm of the patient is disposed therebetween (see Figs. 1-3 and Annotated Figs. 1 and 3 of Sun; second body 200 also includes a second channel, as labeled in Annotated Fig. 3 of Sun, and extends along an inner surface of second body 200 and receives the arm of the patient such that the arm of the patient is disposed between second body 200 and first body 100 + third body 300, as seen in Fig. 1). 

    PNG
    media_image1.png
    701
    824
    media_image1.png
    Greyscale

Annotated Fig. 3 of Sun. 

    PNG
    media_image2.png
    698
    747
    media_image2.png
    Greyscale

Annotated Fig. 1 of Sun. 
Regarding claim 2, Sun discloses the invention as discussed in claim 1. Sun further discloses wherein the bottom section (100, 300) includes a bottom surface with a cutout between the distal end and the proximal end (see Annotated Fig. 3 of Sun; first body 100 has a bottom surface with a cutout, labeled as cutout in Annotated Fig. 3 of Sun, between the distal end and the proximal end, as there is a space left out of the shape of first body 100, and thus forms opening S, see Fig. 2 and [0047]).
Regarding claim 5, Sun discloses the invention as discussed in claim 1. Sun further discloses wherein the first lower arm portion has a greater length than the first upper arm portion (see Annotated Fig. 3 of Sun and [0043]-[0044]; the first lower arm portion is of greater length than the first upper arm portion as the first lower arm portion includes third body 300 which can be lengthened to better suit a patients needs, and thus is greater in length than the first upper arm portion). 
Regarding claim 15, Sun discloses the invention as discussed in claim 1. Sun further discloses wherein the second elbow portion includes a cutout configured for receiving an elbow of the patient (see Annotated Fig. 3 of Sun; second body 200 includes a cutout at the second elbow portion, labeled as cutout in Annotated Fig. 3 of Sun, as there is a space left out of the shape of second body 200, and thus forms opening S, see Fig. 2 and [0047]). 
Regarding claim 16, Sun discloses the invention as discussed in claim 1. Sun further discloses a proximal strap connector (420) disposed on an outer surface of the second upper arm portion (see Annotated Figs. 1-3 of Sun; buckle 420 is a proximal strap connector as it is disposed on an outer surface of the second upper arm portion of second body 200 at the proximal end and receives strap 410).
Regarding claim 17, Sun discloses the invention as discussed in claim 16. Sun further discloses a distal strap connector (420) disposed on an outer surface of the second lower arm portion (see Annotated Figs. 1-3 of Sun; buckle 420 is disposed on an outer surface of the second lower arm portion of second body 200 at the distal end and receives strap 410, and thus is a distal strap connector).  
Regarding claim 18, Sun discloses the invention as discussed in claim 17. Sun further discloses a strap assembly (410) configured to attach to one or more strap connectors (420) and to extend therefrom to enable the application of traction to the arm support device (see Figs. 1-3; straps 410 are a strap assembly as they are configured to attach to buckles 420, and extends therefrom to enable the application of traction to the arm support device via buckle 420). 
Regarding claim 19, Sun discloses an arm support device (see Figs. 1-3), comprising:
a bottom section (100, 300) (see Figs. 1-3; the splint has a first body 100 + third body 300 which make up the bottom section of the splint) that includes:
a first upper arm portion that extends from a first elbow portion downward to a proximal end (see Annotated Fig. 3 of Sun; first body 100 + third body 300 includes a first upper arm portion, as the first upper arm portion covers the upper arm of a user, that extends from a first elbow portion downward to a proximal end, as labeled in Annotated Fig. 3 of Sun, also see Annotated Fig. 1 of Sun),
a first lower arm portion that connects to the first elbow portion and extends downward therefrom to a distal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; first body 100 + third body 300 includes a first lower arm portion, as it covers the lower arm of a user, that connects to the first elbow portion and extends downward therefrom to a distal end, as labeled in Annotated Fig. 3 of Sun), and
a first channel that extends along an inner surface of the bottom section (100, 300), the first channel being configured in size and shape for receiving and supporting an arm of the patient (see Annotated Fig. 3 of Sun; a first channel is labeled in Annotated Fig. 3 of Sun, and extends along an inner surface of first body 100 + third body 300, and a user’s arm is received on the inner surface of first body 100 + third body 300, see Fig. 1, thus the first channel is sized and shaped for receiving and supporting an arm of the patient); and 
a top section (200) (see Figs. 1-3; the splint has a second body 200 which is the top section, as it is disposed on top) that includes:
a second upper arm portion that extends from a second elbow portion downward to a proximal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; second body 200 includes a second upper arm portion, as this portion covers the upper arm of a patient, that extends from a second elbow portion downward to a proximal end, as labeled in Annotated Figs. 1 and 3 of Sun),
a second lower arm portion that connects to the second elbow portion and extends downward therefrom to a distal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; second body 200 also includes a second lower arm portion, as this portion covers the lower arm of a patient, and connects to the second elbow portion and extends downward therefrom to a distal end, as labeled in Annotated Figs. 1 and 3 of Sun), and 
a second channel that extends along an inner surface of the top section (200), the second channel being configured in size and shape to sit upon the arm of the patient opposite the bottom section (100, 300) such that the arm of the patient is disposed therebetween (see Figs. 1-3 and Annotated Figs. 1 and 3 of Sun; second body 200 also includes a second channel, as labeled in Annotated Fig. 3 of Sun, and extends along an inner surface of second body 200 and receives the arm of the patient such that the arm of the patient is disposed between second body 200 and first body 100 + third body 300, as seen in Fig. 1), and
at least one of a proximal strap connector (420) disposed on an outer surface of the second upper arm portion or a distal strap connector (420) disposed on an outer surface of the second lower arm portion (see Annotated Figs. 1-3 of Sun; buckles 420 are each disposed at the proximal end and distal end on an outer surface of the second upper arm portion and second lower arm portion, respectively, and thus buckles 420 are both a proximal strap connector and distal strap connector and receives straps 410). 
Regarding claim 20, Sun discloses an arm support device (see Figs. 1-3), comprising:
a bottom section (100, 300) (see Figs. 1-3; the splint has a first body 100 + third body 300 which make up the bottom section of the splint) that includes:
a first upper arm portion that extends from a first elbow portion downward to a proximal end (see Annotated Fig. 3 of Sun; first body 100 + third body 300 includes a first upper arm portion, as the first upper arm portion covers the upper arm of a user, that extends from a first elbow portion downward to a proximal end, as labeled in Annotated Fig. 3 of Sun, also see Annotated Fig. 1 of Sun),
a first lower arm portion that connects to the first elbow portion and extends downward therefrom to a distal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; first body 100 + third body 300 includes a first lower arm portion, as it covers the lower arm of a user, that connects to the first elbow portion and extends downward therefrom to a distal end, as labeled in Annotated Fig. 3 of Sun), and
a first channel that extends along an inner surface of the bottom section (100, 300), the first channel being configured in size and shape for receiving and supporting an arm of the patient (see Annotated Fig. 3 of Sun; a first channel is labeled in Annotated Fig. 3 of Sun, and extends along an inner surface of first body 100 + third body 300, and a user’s arm is received on the inner surface of first body 100 + third body 300, see Fig. 1, thus the first channel is sized and shaped for receiving and supporting an arm of the patient); and 
a top section (200) (see Figs. 1-3; the splint has a second body 200 which is the top section, as it is disposed on top) that includes:
a second upper arm portion that extends from a second elbow portion downward to a proximal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; second body 200 includes a second upper arm portion, as this portion covers the upper arm of a patient, that extends from a second elbow portion downward to a proximal end, as labeled in Annotated Figs. 1 and 3 of Sun),
a second lower arm portion that connects to the second elbow portion and extends downward therefrom to a distal end (see Annotated Fig. 3 of Sun and Annotated Fig. 1 of Sun; second body 200 also includes a second lower arm portion, as this portion covers the lower arm of a patient, and connects to the second elbow portion and extends downward therefrom to a distal end, as labeled in Annotated Figs. 1 and 3 of Sun), and 
a second channel that extends along an inner surface of the top section (200), the second channel being configured in size and shape to sit upon the arm of the patient opposite the bottom section (100, 300) such that the arm of the patient is disposed therebetween (see Figs. 1-3 and Annotated Figs. 1 and 3 of Sun; second body 200 also includes a second channel, as labeled in Annotated Fig. 3 of Sun, and extends along an inner surface of second body 200 and receives the arm of the patient such that the arm of the patient is disposed between second body 200 and first body 100 + third body 300, as seen in Fig. 1), 
at least one of a proximal strap connector (420) disposed on an outer surface of the second upper arm portion or a distal strap connector (420) disposed on an outer surface of the second lower arm portion (see Annotated Figs. 1-3 of Sun; buckles 420 are each disposed at the proximal end and distal end on an outer surface of the second upper arm portion and second lower arm portion, respectively, and thus buckles 420 are both a proximal strap connector and distal strap connector and receives straps 410), and 
a strap assembly (410) configured to attach to at least one of the proximal or distal strap connectors (420) and to extend therefrom to enable the application of traction to the arm support device (see Annotated Figs. 1 and 3 of Sun, and see Figs. 1-3; straps 410 are a strap assembly as they are each configured to attach to each of the proximal and distal buckles 420, and extends therefrom to enable the application of traction to the arm support device via buckle 420).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Knox (US 2013/0237893 A1).
Regarding claim 3, Sun discloses the invention as discussed in claim 1. 
Sun does not disclose wherein the bottom section is wider at the proximal end than at the distal end. 
However, Knox teaches an analogous bottom section (12) wherein the bottom section (12) is wider at the proximal end than at the distal end (see [0044]; the proximal end includes the humerus support section 22 and the distal end includes the ulna and radius support section 16, and the humerus support section 22 is three and one eighth inches wide while the ulna and radius support section 16 is one and six eighths inches wide, thus the proximal end is wider than the distal end) providing a better fit for a user as the upper arm of a user is typically greater in width than the lower arm of a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the bottom section (100+300) in the device of Sun such that the proximal end is wider than at the distal end as taught by Knox to have provided an improved arm support device that provides a better fit for a user as the upper arm of a user is typically greater in width than the lower arm of a user. 
Regarding claim 4, Sun in view of Knox discloses the invention as discussed in claim 3. Sun in view of Knox further discloses wherein the bottom section (100 + 300 of Sun) progressively tapers in width from the proximal end to the distal end (definition of taper: to become smaller or thinner toward one end, https://www.dictionary.com/browse/taper, thus as previously modified above, see claim 3, the proximal end of the bottom section is greater in width than the distal end, and thus the bottom section tapers in width, or becomes smaller towards the distal end). 
Claim(s) 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Regarding claim 6, Sun discloses the invention as discussed in claim 5. 
Although Sun does not explicitly disclose wherein the first lower arm portion has a length that is about 1.2 to about 2 times the length of the first upper arm portion, or about 1.4 to about 1.8 times the length of the first upper arm portion, it is noted that the applicant does not indicate that the claimed dimension is otherwise critical (see page 11 of applicant’s specification, stating it “may” have a length that is about 1.2 to about 2 times the length…). Therefore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the first lower arm portion to be 1.2 to 2 times the length of the first upper arm portion, or 1.4 to 1.8 times the length of the first upper arm portion, in order to have an arm support device that is of sufficient length to properly cover the user’s arm to prevent any damage and to further support the arm of a user.
Regarding claim 11, Sun discloses the invention as discussed in claim 1. 
Sun does not disclose wherein the second lower arm portion has a greater length than the second upper arm portion. 
However, Sun teaches in another embodiment of an analogous arm support device, wherein the second lower arm portion has a greater length than the second upper arm portion (see [0043]-[0044]; third body 300 may be attached to second body 200 to adjust the length of second body 200, and thus the addition of third body 300 to the second lower arm portion would extend the length of the second lower arm portion such that it has a greater length than the second upper arm portion), providing to adjust the entire length to suit the physical characteristics of the patient (see [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top section (200) of the device of Sun with the third body 300 such that the second lower arm portion has a greater length than the second upper arm portion as taught by another embodiment of Sun to have provided an improved arm support device that adjusts the entire length to suit the physical characteristics of the patient (see [0044]). 
Regarding claim 12, Sun discloses the invention as discussed in claim 11. 
Although Sun does not explicitly disclose wherein the second lower arm portion has a length that is about 1.5 to about 2.5 times the length of the second upper arm portion, or about 1.75 times to 2.25 times the length of the second upper arm portion, it is noted that the applicant does not indicate that the claimed dimension is otherwise critical (see page 12 of applicant’s specification, stating it “may” have a length that is about 1.5 to about 2.5 times the length…). Therefore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the second lower arm portion to be 1.5 to 2.5 times the length of the first upper arm portion, or 1.75 to 2.25 times the length of the second upper arm portion, in order to have an arm support device that is of sufficient length to properly cover the user’s arm to prevent any damage and to further support the arm of a user. 
Claim(s) 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Williams (US 2020/0275783 A1)
Regarding claim 7, Sun discloses the invention as discussed above. 
Sun does not disclose wherein the first upper arm portion and the first lower arm portion join together at an angle of about 60 to about 120 degrees. 
However, Williams teaches an analogous arm support device (100) wherein the analogous first upper arm portion (120) and the analogous first lower arm portion (110) join together at an angle of about 60 to about 120 degrees (see [0018] and Figs. 3 and 12; the second portion 120 and the first portion 110 join together at an angle of 90 degrees to 100 degrees, which is in the range of 60 to 120 degrees), providing to achieve a neutral position for the shoulder to ensure the individual is comfortable (see [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle between the first upper arm portion and the first lower arm portion in the device of Sun to be 90 degrees to 100 degrees as taught by Williams to have provided an improved arm support device that achieves a neutral position for the shoulder to ensure the individual is comfortable (see [0018]). 
Regarding claim 8, Sun in view of Williams discloses the invention as discussed in claim 7. Sun in view of William further discloses wherein the first upper arm portion and the first lower arm portion join together at an angle of about 75 to about 105 degrees (see [0018] of Williams and Fig. 12 of Williams; as previously modified above, see claim 7, the first upper arm portion and the first lower arm portion of Sun are joined together at an angle of 90 degrees to 100 degrees, which is in the range of 75 to 105 degrees). 
Regarding claim 13, Sun discloses the invention as discussed in claim 1. 
Sun does not disclose wherein the second upper arm portion and the second lower arm portion join together at an angle of about 60 to about 120 degrees. 
However, Williams teaches an analogous arm support device (100) wherein the analogous upper arm portion (120) and the analogous lower arm portion (110) join together at an angle of about 60 to about 120 degrees (see [0018] and Figs. 3 and 12; the second portion 120 and the first portion 110 join together at an angle of 90 degrees to 100 degrees, which is in the range of 60 to 120 degrees), providing to achieve a neutral position for the shoulder to ensure the individual is comfortable (see [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle between the second upper arm portion and the second lower arm portion in the device of Sun to be 90 degrees to 100 degrees as taught by Williams to have provided an improved arm support device that achieves a neutral position for the shoulder to ensure the individual is comfortable (see [0018]).
Regarding claim 14, Sun in view of Williams discloses the invention as discussed in claim 13. Sun in view of William further discloses wherein the second upper arm portion and the second lower arm portion join together at an angle of about 75 to about 105 degrees (see [0018] of Williams and Fig. 12 of Williams; as previously modified above, see claim 13, the second lower upper arm portion and the second lower arm portion of Sun are joined together at an angle of 90 degrees to 100 degrees, which is in the range of 75 to 105 degrees).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Rhinier (US 10,363,158 B1).
Regarding claim 9, Sun discloses the invention as discussed in claim 1. 
Sun does not disclose wherein the top section is wider at the proximal end than at the distal end. 
However, Rhinier teaches an analogous top section (12) wherein the analogous top section (12) is wider at the proximal end than at the distal end (see Figs. 2A, 2B, 3A, 3B; the proximal end includes the proximal segment 15 and the distal end includes the distal segment 13, and the distal segment 13 extends and tapers slightly wider toward the proximal segment 15, see Col. 5 lines 32-35) providing to better conform to the anatomy of a user for better comfort. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the top section of the device of Sun so that the top section is wider at the proximal end than at the distal end as taught by Rhinier to have provided an improved arm support device that better conforms to the anatomy of a user for better comfort. 
Regarding claim 10, Sun discloses the invention as discussed in claim 1. 
Sun does not disclose wherein the top section progressively tapers in width from the proximal end to the distal end. 
However, Rhinier teaches an analogous top section (12) wherein the top section (12) progressively tapers in width from the proximal end to the distal end (see Figs. 2A, 2B, 3A, 3B; the proximal end includes the proximal segment 15 and the distal end includes the distal segment 13 and distal end 12D, and the distal segment 13 extends and tapers slightly wider toward the proximal segment 15, see Col. 5 lines 32-35) providing to better conform to the anatomy of a user for better comfort. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the top section of the device of Sun so that the top section tapers in width from the proximal end to the distal end as taught by Rhinier to have provided an improved arm support device that better conforms to the anatomy of a user for better comfort. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786